Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on June 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,794,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
Claim 2 is objected to because of the following informalities:  “an” is repeated and should be deleted.  
Claim 3 is objected to because “positioned associated with” is grammatically incorrect.  “positioned” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

s  1-5, 13-14, 18, 25-27 and 31-34 ,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazard (U.S. Patent No. 6,729,740) in view Chien (U.S. Patent No. 8,342,732). 
Regarding Claim 1 and 16, Gazard discloses in Figures 1-3,  a door handle 10 and inherently, a method of installing thereof, (door knob night light 10 Col 6, lines 3-4) configured for mounting to a door 12, the door handle 10 comprising: a light source 26. 
Regarding Claims 1, 4-5 and 13-14, 18 and 31, Gazard does not disclose a window pattern that projects a light pattern onto the door, the light pattern including at least one darkened region and at least one lighted region wherein the window pattern comprises a plurality of windows defined in a rear side of the shell door handle wherein the window pattern includes at least one opaque region corresponding to the at least one darkened region and at least one transparent or translucent region corresponding to the at least one lighted region; and wherein the window pattern is releasably mounted to the rear side of the shell door handle wherein the window pattern includes at least one opaque region and at least one transparent or translucent region; and wherein the at least one darkened region corresponds to the at least one opaque region and a plurality of the at least one lighted region corresponds to at least one transparent or translucent region.
Chien discloses in Figure 1, a night light having a releasably attached decorative window pattern (poly display 1 with a  plurality of windows 1) where  the light pattern that is projected would include at least one darkened region and at least one lighted region wherein the window pattern comprises a plurality of windows wherein the window pattern includes at least one opaque region corresponding to the at least one darkened region and at least one transparent or translucent region corresponding to the at least one lighted region; and wherein the display unit is releasably mounted wherein the window pattern includes at least one opaque region and at least one transparent or translucent region; and wherein the at least one darkened region corresponds to the at least one opaque region and a plurality of the at least one lighted region 
It would have been obvious to one of ordinary skill in the art to configure the doorknob 24 with a plurality of windows.  All the claimed elements in Gazard and Chien were known in the prior art and one skilled in the art could have combined the window pattern and bulb 24 as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing an aesthetic effect to the light projected and the appearance of the doorknob to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 2, Gazard discloses in Figures 1-3, the door handle of claim 1, wherein the door handle 10 includes an opening sized and shaped to receive a spindle of a trim 14 mounted to the door 12. 
Regarding Claim 3, 19-20 and 29, Gazard discloses a light modulator associated with the light source that diffuses the light (the bulb material of the knob 24 can be clear or translucent or a variety of colors to modulate the color and diffusion of the light Col 7, lines 20-22). 
Regarding Claim 15, Gazard does not explicitly disclose in Figures 1-3, the apparatus comprising the door handle 10 of claim 1, the apparatus further comprising a trim 14 configured for mounting to the door 12, the trim 14 including a latchbolt, and wherein the door handle 10 is mounted to the trim such that rotation of the door handle about a rotational axis causes retraction of the latch bolt.
The Examiner takes official notice that it would have been obvious at the time of filing to incorporate a latch bolt into the trim assembly, because latch bolts incorporated into a doorknob assembly is commonplace for allowing one to engage or disengage a bolt to secure a door in closed position and to disengage to allow door to be opened.  

Regarding Claim 26-27, 30 and 32 Gazard discloses in Figures 1-3, the door handle of claim 1, further comprising a body comprising control circuitry configured to selectively activate the light source based on information received from a sensor array 32 mounted to the body (receptacle 28) to project the light onto the door 12 (motion sensor circuitry Col 6, lines 35-45).
Regarding Claim 33, Gazard does not explicitly disclose the door handle of claim 30, wherein the sensor array is a remote sensor array.
In this case, selecting a given location of the sensor array being remotely positioned in relation to the door handle would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.  In this case having the sensor disposed in a location that would be more exposed to ambient light conditions or motion occurrence would provide better functionality for the automatic activation of the light source 
Regarding Claim 34, Gazard discloses in Figures 1-3, the door handle 10 of claim 30, wherein the surface is a surface of a door 12 to which the door handle is mounted.


Claim 28 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gazard and Chien as applied to claim 27  and 30 above, and further in view of Noeldner (U.S. Patent No. 10,342,090). 
Gazard discloses the sensor array comprises: a motion sensor, but does not disclose an ambient light sensor wherein the control circuitry is configured to activate the light source based on a sensed level of ambient light being below a threshold level. 
Noeldner discloses an ambient light sensor 206 that activates the light based on a threshold level (Col 6, line 65-Col 7, line 5) so that the light comes on based on motion and low ambient lighting conditions. 
.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875